         Case 1:19-cv-02443-RDM Document 10 Filed 08/19/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MARK C. SAVIGNAC and
JULIA SHEKETOFF,

                     Plaintiffs,
                                                         Civil Action No. 19-2443 (RDM)
        v.

JONES DAY, STEPHEN J. BROGAN, and
BETH HEIFETZ

                     Defendants.


             MOTION FOR PRO HAC VICE ADMISSION OF TRACI L. LOVITT

       Under this Court’s Local Civil Rule 83.2(d), I, Mary Ellen Powers, counsel for Defendants

Jones Day, Stephen J. Brogan, and Beth Heifetz, respectfully move that the Court permit Traci L.

Lovitt to appear pro hac vice as counsel for Defendants Jones Day, Stephen J. Brogan, and Beth

Heifetz. Traci L. Lovitt’s declaration and a proposed order are attached to this motion.



 Dated: August 19, 2019                           Respectfully submitted,

                                                  /s/ Mary Ellen Powers
                                                  Mary Ellen Powers (Bar No. 334045)
                                                  JONES DAY
                                                  51 Louisiana Avenue NW
                                                  Washington, DC 20001
                                                  Phone: (202) 879-3939

                                                  Counsel for Defendants
